Appellant has filed a motion for a rehearing in which he earnestly insists that the testimony is insufficient to sustain the conviction. We have again reviewed the record, and while it is a case of circumstantial evidence, we think it amply supports the verdict. Jim Lewis had some cotton stolen from him one night. Dr. Maxwell was called to Lewis' house that night about 12 o'clock, and in going there he saw a wagon, with a mule team, stopped near where Lewis' cotton was stored. He called Lewis' attention to it, and shortly thereafter Lewis and a neighbor, Mr. Bowman, went to investigate the matter. The wagon had left Lewis' cotton patch, but they followed on down the road, and at appellant's house they saw a wagon with a mule team backed up to the smokehouse of appellant. The next morning cotton was found in this smokehouse. Lewis lost a certain character of cotton — Rowden. They found Rowden cotton in appellant's smokehouse. No explanation is given in the record where he got this Rowden cotton. Men's tracks were found at the point where Lewis lost his cotton. These tracks were measured. A known track of appellant was measured and they corresponded exactly. If these facts would not justify a finding that he was the person who stole the cotton, then it would be impossible to sustain a conviction unless someone saw the theft committed.
The motion for rehearing is overruled.
Overruled.